NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            OCT 07 2013

                                                                          MOLLY C. DWYER, CLERK
MIGUEL CARRILLO,                                 No. 12-71179              U.S. COURT OF APPEALS



              Petitioner,                        Agency No. A070-915-954

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                       On Petition for Review of an Order of
                        The Board of Immigration Appeals

                            Submitted September 11, 2013 **
                               San Francisco, California

Before: ALARCÓN and BERZON, Circuit Judges; and ZOUHARY, District
Judge.***



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
       The only claim in his Petition is that Carrillo’s conviction of an aggravated

felony was invalid because of ineffective assistance of counsel. That contention “is

no longer supportable,” because Chaidez v. United States, __ U.S. ___, 133 S. Ct.
1103 (2013), held Padilla v. Kentucky, 559 U.S. 356 (2009), non-retroactive. Pet’r’s

Suppl. Br. at 5.

      DENIED.




                                         2